Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A1 (figure 8) including claims 1-15, in the reply filed on 07/20/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US2016/0216570).
Regarding claim 1, Yang et al. (figures 1-6) discloses a display device comprising: 
a gate line (411-412) extended in a first direction (along the width or length of the gate line) and a data line extended in a second direction crossing the first direction on a substrate (along the length or width of the gate line); 
a first switching element (TFT1) comprising a first source electrode connected from the data line, a first drain electrode spaced apart from the first source electrode, and a first gate electrode connected to the gate line; and 
a second switching element (TFT2) comprising a second source electrode connected to the data line, a second drain electrode spaced apart from the second source electrode, and a second gate electrode connected to the gate line, 
wherein a region of the first drain electrode (SE1) overlapping the first gate electrode (412) is extended in the second direction, wherein the second source electrode is extended in the second direction, and is disposed in parallel with the first drain electrode and the second drain electrode, and 
wherein a region of the second drain electrode (SE2) overlapping the second gate electrode (412) includes a first region extended in the first direction and a second region extended in the second direction.
Regarding claim 2, Yang et al. (figures 1-6) discloses wherein the second region of the second drain electrode and the second source electrode face each other and arranged in parallel.
Regarding claim 3, Yang et al. (figures 1-6) discloses wherein the second region of the second drain electrode entirely overlaps the gate line (the overlapping regions of SE2 and 412), and a portion of the first region of the second drain electrode does not overlap the gate line.
Regarding claim 4, Yang et al. (figures 1-6) discloses wherein the first switching element comprises a first semiconductor region in which a first channel region is formed between the first source electrode and the first drain electrode, and the second switching element comprises a second semiconductor region in which a second channel region is formed between the second source electrode and the second region of the second drain electrode (313).
Regarding claim 5, Yang et al. (figures 1-6) discloses wherein a longitudinal direction of each of the first channel region and the second channel region is parallel to the first direction (figure 3).
Regarding claim 6, Yang et al. (figures 1-6) discloses wherein a length of the first channel region is a shortest distance between the first source electrode and the first drain electrode, and wherein a length of the second channel region is a shortest distance between the second source electrode and the second drain electrode (figure 3).
Regarding claim 7, Yang et al. (figures 1-6) discloses wherein the first source electrode and the second source electrode are disposed directly on a same layer and formed of a same material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2016/0216570) in view of Hong et al. (US 2015/0109266).
Regarding claim 8, Yang et al. discloses the limitations as shown in the rejection of claim 7 above.  However, Yang et al. is silent regarding a storage line disposed in parallel with the gate line; and a third switching element comprising a third source electrode connected from the storage line, a third drain electrode spaced apart from the third source electrode, and a third gate electrode connected to the gate line.  Hong et al. (figures 1-8) teaches a storage line (Csth1) disposed in parallel with the gate line; and a third switching element (SW1) comprising a third source electrode connected from the storage line (figure 5), a third drain electrode spaced apart from the third source electrode, and a third gate electrode connected to the gate line.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage line and the third TFT as taught by Hong et al. in order to achieve a display panel capable of improving a characteristic of a thin film transistor.
Regarding claim 9, Hong et al. (figures 1-8) teaches wherein the third drain electrode is connected to the second drain electrode, and wherein the third source electrode and the second region of the second drain electrode face each other and arranged in parallel (DE1 and DE3).
Regarding claim 10, Hong et al. (figures 1-8) teaches wherein the third switching element comprises a third semiconductor region in which a third channel region is formed between the third source electrode and the second region of the second drain electrode.
Regarding claim 11, Hong et al. (figures 1-8) teaches wherein a longitudinal direction of each of the first channel region, the second channel region and the third channel region is parallel to the first direction (figure 4).
Regarding claim 12, Yang et al. (figures 1-6) discloses a color filter (354) disposed on the TFTs and an insulating layer (391) disposed on the color filter.  Therefore, Yang et al. as modified by Hong et al. (figures 1-8) teaches the storage line disposed in parallel with the gate line; a color filter disposed on the first to third source electrodes and the first to third drain electrodes; and an insulating layer disposed on the color filter, wherein the color filter includes a first via hole exposing the first drain electrode and a second via hole exposing the third source electrode and the second drain electrode, and wherein the insulating layer includes a first contact hole exposing the first drain electrode, a second contact hole exposing the third source electrode, and a third contact hole exposing the second drain electrode (H1-H5).
Regarding claim 13, Yang et al. as modified by Hong et al. teaches wherein the first contact hole overlaps the first via hole, and the second contact hole and the third contact hole overlap the second via hole.
Regarding claim 14, Yang et al. as modified by Hong et al. teaches wherein the first drain electrode is connected to an adjacent first sub-pixel electrode through the first contact hole, the third source electrode is connected to the storage line through the second contact hole, and the second drain electrode is connected to an adjacent second sub-pixel electrode through the third contact hole (figure 7).
Regarding claim 15, Yang et al. as modified by Hong et al. teaches a first conductive pattern extended from the third source electrode and overlapping the second contact hole and the second via hole; and a second conductive pattern extended from the second drain electrode and overlapping the third contact hole and the second via hole, wherein the first conductive pattern and the second conductive pattern are spaced apart from each other, with the gate line therebetween, and do not overlap the gate line (parts of the conductive patterns between the gate electrodes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871